DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11, 16-18, and 26-28, and of species SR8278 in the reply filed on 02/01/2022 is acknowledged.
Claims 12-15 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 2, 4-11, 16-18, 26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 20, and 21 of copending Application No. 16490258 in view of Haraguchi et al., J Immunol. 2009 May 15;182(10):6168-78. The copending claims are drawn to methods of expanding NK cells by contacting hematopoietic progenitor cells (HPC) with a compound which inhibits the activation of REV-ERB. The instant claims likewise include contacting HPC with a compound which inhibits the activation of REV-ERB; the same compounds are recited in both sets of claims. The instant claims are drawn to a species of the copending method further comprising culturing the HPC in the presence of a Notch ligand. Certain Notch ligands are known in the prior art to promote generation of NK cells from HPC. For example, Haraguchi et al. demonstrated the generation of NK cells by culturing HPC in plates precoated (as in instant claim 2) with the Notch ligand Delta4. As it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)) and there is no reason to expect that the actions of a compound which inhibits the activation of REV-ERB, as in the copending claims, and a Notch ligand, as in Haraguchi et al. would interfere with one another, the instant claims are obvious variants of the methods of the copending claims.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "compound which inhibits the action of REV-ERB as defined in claim 2".  The antecedent basis for this limitation is unclear, as claim 2 does not recite a definition of a compound which inhibits the action of REV-ERB. The ambiguity is not resolved in the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070048290 (Tsai)
The courts have established that if a claimed product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe., 227 USPQ 964, 966 (Fed. Cir. 1985): In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983).   
Tsai teaches a method of expanding NK cells from hematopoietic progenitor cells using cultivation conditions comprising IL-7, FIt8L and Jagged2. Further disclosed are therapeutic uses if the NK cells. The NK cells and compositions disclosed in Tsai are indistinguishable from the cells and compositions of claims 17 and 18.
Conclusion
Claims 1, 2, 4-11, 16-18, and 26-28 are rejected.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647